Citation Nr: 1217585	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-15 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for venereal disease.  

2.  Entitlement to service connection for a pulmonary disorder, other than sleep apnea.  

3.  Entitlement to service connection for a skin condition.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 9, 2010 (excluding the period from June 22, 2009 through July 31, 2009).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the September 2006 rating decision, the RO, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen claims for service connection for venereal disease with impotency, left ear damage with hearing loss, and posttraumatic stress disorder (PTSD), and denied service connection for pulmonary problems and a skin condition.  In the December 2009 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.  

In a February 2009 rating decision, the RO granted service connection for left ear sensorineural hearing loss.  In a June 2009 rating decision, the RO granted service connection for PTSD.  These rating decisions represent full grants of the benefit sought with respect to these claims. 

The Board notes that, in a January 2008 statement of the case (SOC), the RO found that new and material evidence had been received to reopen the claim for service connection for venereal disease with impotency and addressed the claim for service connection on the merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received, the Board has characterized this matter on appeal as reflected on the title page.  Additionally, the Board notes that, in a July 2008 rating decision, the RO granted service connection for erectile dysfunction as secondary to service-connected diabetes mellitus type II.  Despite the July 2008 grant of service connection, the RO continued to characterize the issue on appeal as entitlement to service connection for venereal disease with impotency (as reflected in October 2008, February 2009, and June 2009 supplemental SOCs (SSOCs)).  Regardless, in light of the July 2008 grant of service connection for erectile dysfunction, the Board has characterized this issue on appeal as reflected on the title page.  

As regards the claim for service connection for a pulmonary disorder, the Board notes that the record includes diagnoses of and treatment for sleep apnea.  Accordingly, the Board has considered expanding the claim for service connection for pulmonary problems to include sleep apnea, as per Clemons v. Shinseki.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  However, during the pendency of this appeal, in July 2009, the Veteran filed a claim specifically seeking service connection for sleep apnea, and in a February 2010 rating decision, the RO denied such claim.  The Veteran did not appeal the February 2010 denial of service connection for sleep apnea and, therefore, it became final.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  As the claim for service connection for sleep apnea has already been adjudicated by the RO, the Veteran's claim for service connection for pulmonary problems will not be expanded to include such issue and, therefore, this issue has been characterized as reflected on the title page. 

As regards the claim for a TDIU, in the December 2009 rating decision, the RO granted a temporary total rating for PTSD from June 22, 2009 through July 31, 2009, under the provisions of 38 C.F.R. § 4.29, on the basis of hospitalization over 21 days.  See 38 C.F.R. § 4.29 (2011).  The RO also continued a noncompensable (0 percent) rating for left ear sensorineural hearing loss, denied service connection for right ear hearing loss, and denied a TDIU.  In December 2009, the Veteran filed a notice of disagreement (NOD) with the decision regarding his claim for an increased rating for left ear hearing loss, his claim for service connection for right ear hearing loss, and his claim for a TDIU.  In December 2011, the RO issued an SOC regarding the claim for a compensable rating for left ear hearing loss and the claim for service connection for right ear hearing loss.  As will be discussed in the remand below, the Veteran has not been furnished an SOC as regards his claim for a TDIU.  

The Board notes that, in addition to the temporary total rating assigned for PTSD, from June 22, 2009 through July 31, 2009, the Veteran has been awarded a 100 percent rating for service-connected coronary artery disease and chronic congestive heart failure, effective June 9, 2010.  Nevertheless, the award of a 100 percent disability rating does not render moot the claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In Bradley, the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted.  Bradley, at 293-94.  Because of this holding, VA's General Counsel withdrew VAOPGCPREC 6-99, which was contrary to the holding of Bradley.  See 75 Fed. Reg. 11229-04 (March 10, 2010).  In this case, however, the Veteran has already been awarded special monthly compensation under 38 U.S.C.A. § 1114(s) for the period from June 22, 2009 through July 31, 2009, and from June 9, 2010.  Thus, the claim for a TDIU is moot during these periods, and the Board has characterized the claim for a TDIU as reflected on the title page.   

The Board observes that, in his April 2007 VA Form 9 (substantive appeal), the Veteran requested a hearing before a Veterans Law Judge at the RO.  A March 2012 letter advised the Veteran that his hearing was scheduled for April 2012.   However, in a March 2012 statement, the Veteran indicated that he wanted to cancel his Board hearing.  There are no outstanding hearing requests of record.  

Additionally, the record reflects that the Veteran was previously represented by Disabled American Veterans (as reflected in a November 2004 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In March 2006, the Veteran filed a VA Form 21-22 appointing Veterans of Foreign Wars of the United States as his representative.  The Board recognizes the change in representation.

Finally, the Board notes that the record reflects that, in June 2006, the VA Medical Center (VAMC) in Memphis, Tennessee, denied entitlement to payment or reimbursement for medical expenses incurred on February 15, 2005.  In July 2006, the Veteran filed a notice of disagreement (NOD) with this denial.  The claims file reflects that a copy of the Veteran's NOD was sent to the VAMC in July 2006.  There is no indication in the record currently before the Board whether the VAMC addressed the Veteran's July 2006 NOD; however, it does not appear that complete records regarding the Veteran's claim for medical expense reimbursement are associated with the record before the Board at this time.  In this regard, no claim for medical expense reimbursement regarding treatment on February 15, 2005 is included in the record before the Board.  Accordingly, this matter is referred to the VAMC for appropriate action to include, if warranted, issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claims on appeal is warranted.  

At the outset, the Board observes that the Veteran was most recently issued an SSOC regarding the request to reopen the claim for service connection for venereal disease and the claims for service connection for a pulmonary disorder and a skin condition in June 2009.  Subsequently, VA treatment records, dated from May 2009 to January 2012, which include findings of an upper respiratory infection, bronchitis, and seborrheic keratosis irritative, were associated with the claims file.  While post-service diagnoses of upper respiratory infections and bronchitis were of record at the time of issuance of the June 2009 SSOC, a diagnosis of seborrheic keratosis irritative was not.  This evidence was associated with the claims file prior to certification of the case to the Board.  Thus, the claim for service connection for a skin condition must be remanded for initial consideration of this evidence and issuance of a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37 (2011).

Additionally, the Board finds that additional development regarding the claims on appeal is warranted.  In this regard, the record reflects that there are outstanding records which are potentially pertinent to these claims.  

Of note, the record currently before the Board includes records of treatment from the Memphis VAMC dated from October 1984 to September 1992 and from February 2004 to January 2012.  In a September 1993 statement, the Veteran reported that he was being treated at the Memphis VAMC.  Additionally, in his September 2006 NOD, he asserted that he had treatment records from the Memphis VAMC from the early 1990s.  These statements suggest that additional VA treatment records, dated between September 1992 and February 2004, are available.  Further, the record includes the discharge instructions from January 2011 emergency department treatment for an upper respiratory tract infection; however, records of the actual treatment are not currently of record.  Additionally, VA treatment records dated in January, July, and October 2011 include assessments of seborrheic dermatitis irritative and indicate that this condition was followed by dermatology.  However, the record currently before the Board does not contain any records of treatment for such condition from the dermatology clinic.  

As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, on remand, the AMC/RO should obtain and associate with the claims file or Virtual VA e-folder records of treatment from the Memphis VAMC, dated between September 1992 and February 2004 and since January 2012, as well as any outstanding treatment records regarding emergency department treatment in January 2011 for an upper respiratory tract infection and any records from the dermatology clinic.  

Further, during a January 2012 VA examination to evaluate his service-connected PTSD, the Veteran reported that he was collecting Social Security disability benefits.  He indicated that he had multiple physical problems in addition to PTSD making him totally disabled.  In his July 2009 claim for a TDIU, the Veteran reported that he was unable to work due to PTSD, and, in his March 2010 claim for service connection for multiple myeloma, the Veteran reported that his multiple myeloma supported his claim that he was unable to work due to fatigue and shortness of breath.  A June 2010 VA heart examination report reflects that the Veteran was disabled and had not worked since 2007 and indicates that his disability was due to all of his medical conditions.  

While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claims on appeal these records should be requested.

As regards his claim for service connection for a skin condition, the Veteran's service treatment records reflect that, in August 1970, he presented with complaints of urethral discharge and a papulo-squamous eruption of the trunk, extending to the extremities.  He was evaluated by the dermatology clinic, where the diagnoses were gonococcal urethritis and papulo-squamous eruption involving the trunk, most likely secondary syphilis.  The Veteran returned three days later, at which time the physician noted that he had had a rather typical Herxheimer reaction, which he felt essentially confirmed the diagnosis of secondary syphilis.  In July 1971, he presented with a rash in his groin area.  The impression was heat rash, history of syphilis.  The Veteran was referred to the medical officer, who rendered a diagnosis of tinea versicolor.  

As indicated above, post-service VA treatment records include findings of seborrheic dermatitis irritative.  During an April 2008 VA diabetes mellitus examination, the Veteran reported that he had penile rashes for the past year.  He also complained of a rash on his back which would come and go for several years.  No skin rashes were noted on examination.  During VA treatment in June 2009, the Veteran complained of a rash which would come and go since returning from Vietnam.  The following day, the Veteran reported that he had a rash which would come and go on his arms and groin area, and stated that he had had this rash since he was in Vietnam.  A treatment record a few days later reflects that the Veteran had no rashes on examination.    

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

The Veteran is competent to describe a rash.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91-93 (1995).  In addition, while the post-service treatment records reflect that examination of the skin revealed no rashes on several occasions, the Veteran has described rashes which would "come and go" since service.  Thus, the absence of rashes on the dates of examination does not necessarily contradict his report.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  The report of a continuity of symptomatology suggests a link between the Veteran's current complaints regarding rashes and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Accordingly, a VA examination to obtain a medical nexus opinion is warranted.  See McLendon, 20 Vet. App. at 83.

Finally, as noted in the introduction, in the December 2009 rating decision, the RO, in pertinent part, denied a TDIU.  In December 2009, the Veteran filed an NOD with this denial.  While the Veteran was subsequently awarded a temporary total rating for PTSD, from June 22, 2009 through July 31, 2009, and a 100 percent rating for service-connected coronary artery disease and chronic congestive heart failure, effective June 9, 2010, for reasons discussed in the introduction, the claim for a TDIU has only been rendered moot during the period from June 22, 2009 through July 31, 2009 and since June 9, 2010.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  

By filing a timely NOD with December 2009 rating decision, the Veteran has initiated appellate review on the claim for a TDIU; however, the RO has yet to issue an SOC with respect to this claim, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2011); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, the claim for a TDIU, prior to June 9, 2010 (excluding the period from June 22, 2009 through July 31, 2009) must be remanded for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative an SOC as regards the claim for a TDIU, prior to June 9, 2010 (excluding the period from June 22, 2009 through July 31, 2009), along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here entitlement to a TDIU, prior to June 9, 2010 (excluding the period from June 22, 2009 through July 31, 2009)-a timely appeal must be perfected within 60 days of the issuance of the SOC. 

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for venereal disease, a pulmonary disorder, and/or a skin condition.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  A specific request should be made for records from the Memphis VAMC, dated between September 1992 and February 2004 and since January 2012, as well as any outstanding treatment records regarding emergency department treatment in January 2011 for an upper respiratory tract infection and any records from the dermatology clinic.  

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claims on appeal, as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any skin condition.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

Following examination of the Veteran and a review of the record, the examiner should identify any skin condition present since the Veteran's May 2006 claim for service connection.  In regard to any diagnosed skin condition, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current skin condition was incurred or aggravated as a result of active service.  

In rendering the requested opinion, the examiner should consider and address the post-service findings of seborrheic keratosis irritative as well as the Veteran's reports of rashes which would come and go since service (discussed above).  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

5.  After ensuring that the development is complete, readjudicate the claim, considering all evidence associated with the claims file since issuance of the June 2009 SSOC.  If not fully granted, issue an SSOC before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


